


113 HCON 42 IH: Recognizing and congratulating the Detroit brand on the occasion of its 75th anniversary in Michigan.
U.S. House of Representatives
2013-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. CON. RES. 42
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2013
			Mr. Conyers (for
			 himself, Mr. Dingell,
			 Mr. Levin,
			 Mr. Huizenga of Michigan,
			 Mr. Walberg,
			 Mr. Bentivolio,
			 Mr. Peters of Michigan,
			 Mr. Camp, and
			 Mr. Kildee) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		CONCURRENT RESOLUTION
		Recognizing and congratulating the Detroit
		  brand on the occasion of its 75th anniversary in Michigan.
	
	
		Whereas 2013 marks the 75th anniversary of the Detroit
			 brand;
		Whereas the Detroit brand is rooted in Detroit’s rich
			 automotive heritage, beginning in the Great Depression and continuing today as
			 a leader in producing heavy-truck engines;
		Whereas the origin of the Detroit brand began as the
			 Detroit Diesel Corporation in 1938;
		Whereas in the 1930s and 1940s, Detroit was producing
			 engines used by the Allied Forces in tanks, landing craft, and generators among
			 other equipment;
		Whereas in the 1950s Detroit expanded its product line and
			 began to focus on the heavy-duty truck market;
		Whereas in the 1960s and 1970s, Detroit’s business growth
			 tripled as it formed new alliances, becoming Detroit Diesel Allison;
		Whereas in the late 1980s, Detroit launched its signature
			 four-cycle heavy-duty engine, the Series 60, which became a leader in the North
			 American engine market;
		Whereas in 1988, Detroit Diesel Allison became the Detroit
			 Diesel Corporation and saw its United States market share rapidly
			 expand;
		Whereas in 2000, the Detroit Diesel Corporation joined the
			 Daimler group;
		Whereas in 2005, Detroit Diesel launched the Renaissance
			 project, creating jobs and investing hundreds of millions of dollars in
			 expanded engine production in Michigan;
		Whereas in 2009, the 1 millionth Series 60 engine was
			 sold;
		Whereas in 2010, Detroit Diesel continued to invest in
			 Michigan and launched new cleaner diesel technology; and
		Whereas in 2012, the Detroit brand of engines, axles, and
			 transmissions was launched with new capital investment and additional new jobs
			 in Detroit, Michigan: Now, therefore, be it
		
	
		That Congress recognizes and congratulates
			 the Detroit brand on the occasion of its 75th anniversary in Michigan.
		
